Citation Nr: 0031051	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  98-14 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington,
West Virginia


THE ISSUE

Entitlement to service connection for a schizoid personality 
disorder.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from January 1975 to June 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied service 
connection for a schizoid personality disorder.  The veteran 
submitted a notice of disagreement in June 1998, and the RO 
issued a statement of the case in June 1998.  The veteran 
submitted a substantive appeal in September 1998.

In correspondence received from the veteran in November 1998, 
the veteran requested a hearing before a Member of the Board 
at the regional office.  The record indicates the veteran 
failed to appear at his scheduled hearing on June 22, 1999.

In March 2000, the Board remanded the case to the RO to 
provide the veteran with another opportunity to appear for a 
hearing.  Notifications of an opportunity for a hearing were 
sent to the veteran in April 2000 and in August 2000.  The 
record indicates the veteran failed to respond to either 
notification.
 
A June 2000 RO rating decision denied service connection for 
major depressive disorder on the basis that the claim was not 
well grounded.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000.  This 
Act eliminated the well groundedness requirement for claims 
of service connection, and provided for the re-adjudication 
of claims denied on the basis of well groundedness between 
July 1999 and November 2000.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, ___ 
(2000).  The veteran's claim for service connection for major 
depressive disorder is referred to the RO for appropriate 
action in accordance with statutory provisions.


FINDING OF FACT

During service, the veteran was found to have a schizoid 
personality disorder.


CONCLUSION OF LAW

A personality disorder is not a disease or injury for which 
applicable law permits compensation or service connection.  
38 U.S.C.A. §§ 101(16), 105(a), 1131 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303(c) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in October 1974 and at the time of his 
separation examination in June 1975 show normal psychiatric 
and neurological systems.  A report of the separation 
examination noted nervous problems with relation to personal 
problems, responding to medication. 

A report of psychiatric evaluation in June 1975 found no 
evidence of an inherent psychiatric disorder; the report did 
note evidence of a character and behavior disorder, which was 
classified as schizoid personality manifested by extreme 
anxiety in the presence of responsibility.

Post-service medical records show a history of hospital 
psychiatric admissions beginning in 1995.  Records reflect 
diagnoses of adjustment disorder with depressed mood and 
recurrent major depressive disorder.

B.  Legal Analysis

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).

Service connection may be granted, if warranted, for 
diseases, but not defects, of congenital, developmental or 
familial (hereditary) origin which either first become 
manifest during service or which pre-exist service and 
progress at an abnormally high rate during service.  This is 
based on the notion that a disease, versus a defect, is 
usually capable of improvement or deterioration.  VAOPGCPREC 
67-90

A review of the record shows that the veteran was found to 
have a schizoid personality disorder, which was manifested in 
service by extreme anxiety in the presence of responsibility.  
Congenital or developmental defects, refractive error of the 
eye, personality disorders, and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The evidence shows that the veteran's claim does not meet the 
basic legal criteria for service connection. Thus, his claim 
is denied because of the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service connection for a schizoid personality 
disorder is denied for lack of legal merit.



		
	J. E. DAY 
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 4 -


